 

Exhibit 10.5

 

DATE

 

BY EMAIL

 

NAME

 

Re:Retention Bonus Opportunity

 

Dear ____:

At this time, Inotek Pharmaceuticals Corporation (the “Company”) considers it
essential to the best interests of its stockholders to promote and preserve the
employment of certain employees (the “Specified Employees”). You are a Specified
Employee and, therefore, the Company’s Board of Directors (the “Board”) has
determined that appropriate steps should be taken to reinforce and encourage
your continued attention and dedication to your duties and responsibilities
during this important period.  Accordingly, the Company is pleased to offer you
the opportunity to receive a one-time Retention Bonus Amount, subject to the
terms and conditions set forth below:    

1.Retention Bonus Amount.   If earned, your Retention Bonus Amount shall be $
[___], less applicable deductions and withholdings.

2.Retention Bonus Contingencies.  To earn any part of the Retention Bonus
Amount, all of the following Retention Bonus Contingencies must be met: (a) a
Change in Control must be successfully completed (the “Closing Date”); (b) you
must remain actively employed with the Company in a full-time capacity through
the Closing Date; and (c) you must sign and return this letter agreement to
Sharon Barker on or before September [_], 2017. If earned, the Company shall pay
the Retention Bonus Amount within five (5) business days of the Closing
Date.  For purposes of this letter, “Change in Control” shall mean (i) the sale
of the Company by merger in which the shareholders of the Company in their
capacity as such no longer own a majority of the outstanding equity securities
of the Company (or its successor); (ii) any sale of all or substantially all of
the assets or capital stock of the Company (other than in a spin-off or similar
transaction); or (iii) any other acquisition of the business of the Company, as
determined by the Board.  

3.At-Will Employment Your employment is and shall continue to be “at will,”
meaning you or the Company may terminate it at any time for any or no reason,
subject to the terms of your Offer Letter, as amended.

4.Integration Clause; Acknowledgement.  This letter agreement contains the
entire agreement between you and the Company relating to the Retention Bonus
opportunity and supersedes any and all prior agreements and understandings
related to any bonus compensation.  This Agreement cannot be changed or modified
except by formal written instrument executed by you and the Chairman of the
Board or another person authorized by the Board. By signing below where
indicated, you acknowledge and agree that the Retention Bonus Amount is entirely
separate

 

--------------------------------------------------------------------------------

 

NAME

DATE

 

 

 

from your base compensation and any severance, and it is not a wage for purposes
of the Massachusetts Wage Act or otherwise.      

We hope that this incentive encourages your continued effective commitment to
the Company during this important period.

 

IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the date first above written.

 

           

           INOTEK PHARMACEUTICALS CORPORATION

 

By: _____________________________________

      David P. Southwell

      President and Chief Executive Officer

 

 

     ________________________________________

[Name]

 

 

 

ACTIVE/92501167.1